Case 2:20-cv-04728-MCA-MAH Document 14 Filed 07/20/20 Page 1 of 2 PageID: 142




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

      Christopher C. Botta, Esq (#0312561992)
      BOTTA ANGELI, L.L.C.
      50 South Franklin Turnpike
      Ramsey, New Jersey 07446
      (201) 818-6400
      ccb@bottalaw.com
       Attorneys for Defendant,
      Borough of Emerson


      EMERSON DEVELOPERS URBAN
      RENEWAL, L.L.C.,                                 Civil Action No.: 2:20-cv-0478
                                                               (MCA-MAH)
                    Plaintiffs,

      vs.

      THE BOROUGH OF EMERSON NEW                                Civil Action
      JERSEY, AND DANIELLE DIPAOLA,
                                                    NOTICE OF MOTION TO DISMISS
                    Defendants.




      To:    JOSEPH B. FIORENZO, ESQ.
             DAVID W. PHILLIPS, ESQ.
             SILLS CUMMIS & GROSS P.C.
             The Legal Center
             One Riverfront Plaza
             Newark, New Jersey 07102

             Richard Malagiere (RM-3991)
             Leonard E. Seaman (LES-4799)
             THE LAW OFFICES OF RICHARD MALAGIERE
             250 Moonachie Road, Suite 102
             Moonachie, New Jersey 07074


                                                1
Case 2:20-cv-04728-MCA-MAH Document 14 Filed 07/20/20 Page 2 of 2 PageID: 143



             PLEASE TAKE NOTICE THAT that the undersigned attorneys for Defendant,

      Borough of Emerson, will move this Court before Honorable Madeline Cox Arleo, U.S.D.J. at

      the United States District Courthouse for the District of New Jersey, M.L. King Jr. Federal Bldg.

      & US Courthouse, 50 Walnut Street, Newark, New Jersey 07102, on August 17, 2020, or a date

      to be set by the Court, for an Order dismissing Plaintiff's Complaint pursuant to Fed. R. Civ. P.

      12(b)(6) for failure to state a claim upon which relief may be granted and for such other and

      further relief as the Court may deem proper in the circumstances.

             PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon the Brief,

      Certification of Counsel, and Certificate of Service attached hereto in support of said application.

      A proposed form of Order is annexed hereto.


                                                    BOTTA ANGELI, L.L.C.
                                                    Attorneys for Defendant,
                                                    Borough of Emerson


                                                    By /s/ Christopher C. Botta
                                                      Christopher C. Botta [#031561992]




      Dated: July 20, 2020




                                                       2
